DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-18 and 21-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faham (US 2013/0150252, IDS ref) in view of Kivioja (Nature Methods 9(1):72-74, 20 November 2011, IDS ref) and Bolotin et al (Eur. J. Immunol. 42:3073-3083 (2012), IDS ref).
With regard to claims 16, 22, 23, 24 and 25, Faham taught:
 (a) isolating a plurality of RNA from a biological sample comprising a plurality of cell types obtained from a subject, wherein the RNA comprises immunoglobulin chain;
See paragraph [0016] (emphasis provided):
“An outline of one embodiment of the invention is shown in FIG. 1. Clonotypes of an individual's lymphocytes are determined from a readily accessible tissue (100), such as peripheral blood. Optionally, minimal sample preparation steps (102) may be implemented, such as isolating peripheral blood mononuclear cells (PBMCs). From such a sample, lymphocytes are sorted (104) into subsets, L1, L2, . . . LK (106), which usually correspond to lymphocytes with distinct biological functions; such subsets are sometimes referred to herein as "functional subsets" of lymphocytes. Usually, sorting is based on the presence or absence of one or more molecular markers characteristic of such functionally distinct subsets. Such markers may be cell surface markers or intracellular markers. In one embodiment, such markers are cell surface markers. Exemplary cell surface markers include, but are not limited to, CD3, CD4, CD8, CD19, CD20, CD25, CD45RO, CD117, CD127, and the like.”

See paragraph [0021] (emphasis provided):
“Returning to FIG. 1, DNA or RNA is extracted from each of the sorted subsets and clonotype profiles (108) are generated for each subset using the techniques described more fully below.”
See paragraph [0026] (emphasis provided):
“Immune cells of interest include T-cells and/or B-cells. T-cells (T lymphocytes) include, for example, cells that express T cell receptors (TCRs). B-cells (B lymphocytes) include, for example, cells that express B cell receptors (BCRs)…B-cells can express immunoglobulins (also referred to as antibodies or B cell receptors).”
See paragraph [0032] (emphasis provided):
“Since the identifying recombinations are present in the DNA of each individual's adaptive immunity cells as well as their associated RNA transcripts, either RNA or DNA can be sequenced in the methods of the provided invention. A recommitted sequence from a T-cell or B-cell encoding a T cell receptor or immunoglobulin molecule, or a portion thereof, is referred to as a clonotype. The DNA or RNA can correspond to sequences from T-cell receptor (TCR) genes or immunoglobulin (Ig) genes that encode antibodies.”
(b) reverse transcribing the mRNAs to produce immunoglobulin chain cDNAs…by using immunoglobulin chain specific primers and a reverse transcriptase;
See paragraph [0043] (emphasis provided):
“After amplification of DNA from the genome (or amplification of nucleic acid in the form of cDNA by reverse transcribing RNA), the individual nucleic acid molecules can be isolated, optionally re-amplified, and then sequenced individually.”
See also figure 2A and paragraph [0070], which, though not using the term “reverse transcribing”, implicitly illustrates this process since the input material is messenger RNA, which, as stated at paragraph [0043], must be reverse transcribed into cDNA before it can be amplified. Note also that the reverse primer (202) in figure 2A is target-specific, rather than being directed to the poly(A) tail of the mRNA. Similarly, in figure 4A (where the sequences being analyzed are immunoglobulin sequences, though not necessarily RNA; see paragraph [0060]), the primers are clearly immunoglobulin-specific. Faham targets a specific region of the sequences of interest for amplification and sequencing.
Although figure 2A pertains to TCRβ (see paragraph [0011]) and the reverse primer (202) is complementary to the Cβ1 portion of the TCRβ sequence (see paragraph [0070]), it is submitted that one of ordinary skill in the art would have understood that reverse transcription would also be required when starting with RNA corresponding to immunoglobulin genes (with the corresponding use of reverse primers directed to the constant (C) domain of the immunoglobulin sequence; see figure 4, which shows the region of interest, i.e. the region to be amplified, extends from the constant (C) domain through the variable (V) domain of the immunoglobulin sequence). It would also have been understood by one of ordinary skill in the art that reverse transcribing would require the use of a reverse transcriptase, though Fahem does not specifically mention this enzyme.
(c) adding a random molecular tag…wherein each extended cDNA is associated with a unique molecular tag;
See paragraphs [0063]-[0064] (emphasis provided):
“[0063] Sequence-tag-based methods are an alternative to the above approaches for constructing clonotypes from sequence data. Sequence data typically comprises a large collection of sequence reads, i.e. sequences of base calls and associated quality scores, from a DNA sequencer used to analyze the immune molecules. A key challenge in constructing clonotype profiles is to rapidly and accurately distinguish sequence reads that contain genuine differences from those that contain errors from non-biological sources, such as the extraction steps, sequencing chemistry, amplification chemistry, or the like. In one approach to generating clonotypes, a unique sequence tag may be attached to each clonotype in a sample to assist in determining whether sequence reads of such conjugates are derived from the same original clonotype before amplification or sequencing. Sequence tags may be attached to the somatically recombined nucleic acid molecules to form tag-molecule conjugates wherein each recombined nucleic acid of such a conjugate has a unique sequence tag. Usually such attachment is made after nucleic acid molecules are extracted from a sample containing T cells and/or B cells.
[0064] In one aspect, the above approach is implemented by the following steps: (a) obtaining a sample from an individual comprising T-cells and/or B-cells; (b) attaching sequence tags to molecules of recombined nucleid acids of T-cell receptor genes or immunoglobulin genes of the T-cells and/or B-cells to form tag-molecule conjugates, wherein substantially every molecule of the tag-molecule conjugates has a unique sequence tag; (c) amplifying the tag-molecule conjugates; (d) sequencing the tag-molecule conjugates; and (e) aligning sequence reads of like sequence tags to determine sequence reads corresponding to the same clonotypes of the repertoire.”
 (d) amplifying the…cDNAs by using one or more immunoglobulin chain specific primers…to produce a plurality of molecular tagged immunoglobulin chain nucleic acids;
and (e) sequencing the molecular tagged immunoglobulin chain nucleic acids to produce a plurality of sequencing reads thereby determining the immune repertoire of the subject.
See paragraph [0064] (emphasis provided):
“[0064] In one aspect, the above approach is implemented by the following steps: (a) obtaining a sample from an individual comprising T-cells and/or B-cells; (b) attaching sequence tags to molecules of recombined nucleid acids of T-cell receptor genes or immunoglobulin genes of the T-cells and/or B-cells to form tag-molecule conjugates, wherein substantially every molecule of the tag-molecule conjugates has a unique sequence tag; (c) amplifying the tag-molecule conjugates; (d) sequencing the tag-molecule conjugates; and (e) aligning sequence reads of like sequence tags to determine sequence reads corresponding to the same clonotypes of the repertoire.”
With regard to claims 17 and 18, see paragraph [0064], where the step “(e) aligning sequence reads of like sequence tags” constitutes “grouping” (i.e. identifying which sequence reads have the same tag) and “clustering” (i.e. aligning those sequence reads, forming alignments or “clusters”).
With regard to claim 21, a “sequence tag” as described in paragraph [0063] is an oligomer; see also paragraph [0063] where Faham teaches 16mer tags. See also Kivioja discussed below.
With regard to claim 26, see paragraph [0033]: “The DNA and RNA analyzed in the methods of the invention can correspond to sequences encoding heavy chain immunoglobulins (IgH) with constant regions α, δ, ε, γ, or μ) or light chain immunoglobulins (IgK or IgL) with constant regions λ or κ.”
With regard to claim 27, see figure 4, for example, which shows that the regions of the immunoglobulin chain to be amplified includes the V, D, J and constant regions.
With regard to claim 28, Faham taught an example of 16mer tags (paragraph [0063]):
“For example, if 16-mer sequence tags are employed and each such tag on a set of clonotypes has a Hamming distance of at least fifty percent, of eight nucleotides, from every other sequence tag on the clonotypes, then at least eight sequencing or amplification errors would be necessary to transform one such tag into another for a mis-read of a sequence tag (and the incorrect grouping of a sequence read of a clonotype with the wrong sequence tag).”
With regard to claims 29, 30, 31 and 32, these claims appear identical to claims 16, 26, 27 and 27, respectively, except they do not include the limitations of claim 16 regarding the isolation of the RNA from the sample. Therefore, what is discussed for claims 16, 26, 27 and 28 applies to claims 29, 30, 31 and 32.
The difference between the claimed invention and the disclosure of Faham is with regard to the process for attaching the random tag to the cDNA, the attachment of a “universal” sequence along with the tag, and the subsequent amplification of the thusly modified cDNA with a primer so as to attach a sequencing platform-specific flanking sequence. With regard to attaching the unique sequence tags, Faham merely states (paragraph [0068]): 
“A variety of different attachment reactions may be used to attach unique tags to substantially every clonotype in a sample. In one embodiment, such attachment is accomplished by combining a sample containing recombined nucleic acid molecules (which, in turn, comprise clonotype sequences) with a population or library of sequence tags so that members of the two populations of molecules can randomly combine and become associated or linked, e.g. covalently.”
Faham does not describe in particular how this is accomplished, particularly with regard to cDNA molecules. Therefore, Faham does not disclose or suggest that the cDNA produced by reverse transcribing the mRNA comprises a 3’ homopolymer tail as recited in claims 16, step b or claim 29, first section. Faham also does not disclose or suggest that the random molecular tag is added, along with a universal sequence, to the 3’ end of the cDNAs to form extended cDNAs, using oligonucleotides comprising a 3’ sequence complementary to the homopolymer tail and a 5’ flanking sequence comprising the universal sequence and the random molecular tag, as recited in claim 16, step c or claim 29, second section. Finally, Faham does not disclose the use of a primer specific to the universal sequence of the aforementioned oligonucleotides, wherein such primer further includes a sequencing platform-specific flanking sequence as recited in claim 16, step d or claim 29, third section. That is, Faham does not teach how to integrate the attachment of the random tags with the attachment of a universal sequence and sequencing platform-specific flanking sequence as recited in the instant claims.
Along the lines of attaching unique sequence tags to individual cDNA molecules, Kivioja taught a method for doing so during the reverse transcription of RNA molecules into cDNA. Specifically, Kivioja performed a reverse transcription with template switching, wherein the template switching oligonucleotide contained a 10-nucleotide random sequence and a polyG sequence complementary to the polyC sequence added at the 3’ end of the cDNA. As with Faham, Kivioja does not specifically mention reverse transcriptase. However, one of ordinary skill in the art would have understood that reverse transcription requires the use of a reverse transcriptase. See figure 3, panel a. Note that the template switch oligonucleotide contained, at its 5’ end, a sequencing platform-specific sequence (i.e. an Illumina linker).
It would have been prima facie obvious to one of ordinary skill in the art time the invention was made to use Kivioja’s technique of template switching for appending a unique sequence tag to the 3’ end of cDNA molecules when practicing the “RNA” embodiments of Faham’s method, since Kivioja’s technique was known for attaching random sequence tags to cDNA reverse transcribed from RNA, and since Faham himself did not specifically indicate how the tags were to be attached. One of ordinary skill in the art would have recognized Kivioja’s template switching approach as a suitable means for attaching random sequence tags to cDNA molecules, and as consistent with Faham’s guidance at paragraph [0068], where “a sample containing recombined nucleic acid molecules” was combined with “a population or library of sequence tags so that members of the two populations of molecules can randomly combine and become associated or linked”.
However, the combination of Faham and Kivioja still does not account for one difference in the claimed methods. In Faham, universal sequences are included at the 5’ ends of the gene-specific primers, e.g. figure 4A:

    PNG
    media_image1.png
    532
    934
    media_image1.png
    Greyscale

These universal sequences were used as primer binding sites in a second amplification, where the primers carried sequencing platform-specific 5’ flanking sequences (figure 4A, P5 and P7):

    PNG
    media_image2.png
    186
    595
    media_image2.png
    Greyscale

In Kivioja, the template switching oligonucleotide already included a sequencing platform-specific 5’ flanking sequence (Illumina linker, figure 3):

    PNG
    media_image3.png
    651
    823
    media_image3.png
    Greyscale

Therefore, the combination of Faham and Kivioja does not meet the limitation that the template switching oligonucleotide also comprises a “universal sequence”. Nor does the combination of Faham and Kivioja meet the limitation that the extended cDNAs are amplified using a primer specific to said universal sequence, which primer further include a sequencing platform-specific flanking sequence.
Bolotin, who was also concerned with sequencing recombined genes of the immune system (T-cell receptors), also used a template switching technique. Specifically, Bolotin used a template switching oligonucleotide having a sequence complementary the homopolymer sequence of reverse transcribed cDNA (see page 3018, “Sample preparation and sequencing”; PlugOligo, having a polyG tract at the 3’ end) as well as a “universal” sequence (id.; the entire nucleotide sequence of the PlugOligo 5’ of the polyG tract). See also page 3074, left column, last paragraph: “Briefly, cDNA synthesis was performed using a specific primer targeted to the constant region of TCR beta. A template switching effect was employed to generate a universal primer site at the 5’-end (Supporting Information Fig. 1).” Thus, Bolotin teaches incorporating a universal sequence into the template switching oligonucleotide.
Bolotin used this universal sequence to attach a sequencing platform-specific flanking sequence. Specifically, Bolotin used two amplification steps. In the first step, the extended cDNAs were amplified with primer (M1) specific to the universal sequence. The second amplification was different for each of the three sequencing platforms tested. For the “454” platform, the second amplification used a primer specific for the universal sequence (M1) which primer further comprised a sequencing platform specific flanking sequence (B). See page 3081, left column, “Sample preparation and sequencing” and “For the 454 sample”. See also Supporting information figure 1. Thus, Bolotin teaches: (i) a template switching oligonucleotide comprising a universal sequence to attach said universal sequence to cDNAs, and (ii) amplification with a primer directed to the universal sequence, which primer further comprised a sequencing platform-specific flanking sequence, in order to attach said sequencing platform-specific sequence.
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Kivioja and Bolotin to arrive at a template switching oligonucleotide that comprised a 3’ sequence complementary to the homopolymer sequence of the cDNA (as taught by both Kivioja and Bolotin), the random sequence tag (as taught by Kivioja) and the universal sequence (as taught by Bolotin). One would have been motivated to do so because this represents nothing more than the combining of prior art elements according to known methods to yield predictable results (MPEP 2143(I), rationale (A)). Since Kivioja taught the random sequence tag could be added by way of the template switching oligonucleotide, and since Bolotin taught a universal sequence could be added by way of the template switching oligonucleotide, it would have been obvious to use the template switching oligonucleotide to add both of these structures to the cDNA. In addition, by adding a universal sequence via the template switching oligonucleotide as taught by Bolotin (rather than incorporating the sequencing platform-specific flanking sequence directly into the template switching oligonucleotide as in Kivioja), one would have obtained an advantage in that the universal sequence could be used (as it was by Bolotin) to add any number of different sequencing platform-specific flanking sequences, allowing for more versatility in choosing which sequencing platform to use for the sequencing step.
By modifying Kivioja’s template switching oligonucleotide to contain a universal sequence, instead of a sequencing platform-specific sequence, and using this template switching oligonucleotide to add the random sequence tags to immunoglobulin cDNAs when practicing the immunoglobulin/RNA embodiment of Faham, and by further using the incorporated universal sequence to attach sequencing platform-specific flanking sequences as taught by Bolotin, one would arrive at the claimed invention.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faham (US 2013/0150252, IDS ref) in view of Kivioja (Nature Methods 9(1):72-74, 20 November 2011, IDS ref) and Bolotin et al (Eur. J. Immunol. 42:3073-3083 (2012), IDS ref) as applied to claims 16-18 and 21-32 above, and further in view of Jabara (US 2016/0026758, IDS ref).
The teachings of Faham, Kivioja and Bolotin have been discussed. Faham discloses (paragraph [0063]) that the sequence tags are used “to rapidly and accurately distinguish sequence reads that contain genuine differences from those that contain errors from non-biological sources, such as the extraction steps, sequencing chemistry, amplification chemistry, or the like.” Faham further discloses (paragraph [0064]): “aligning sequence reads of like sequence tags to determine sequence reads corresponding to the same clonotypes of the repertoire” (“aligning” being a “clustering”).
Faham also discloses (paragraph [0023]) “generating clonotype profiles” where the “generating may further include coalescing the resulting sequence reads of the sequencing step into clonotypes” and “may further include forming a database of the resulting clonotype sequences”. In other words, determining the diversity of the immune repertoire as recited in claim 20. That is, the “diversity of the immune repertoire” is simply a compiling of the different clonotype sequences.
Faham does not disclose generating a “consensus” sequence from the clustered reads.
Jabara discloses (abstract) “[m]ethods for using molecular tags for determining and correcting PCR errors and/or sequencing error”. Jabara does this by aligning sequence reads having the same molecular tags, and creating a consensus of those sequence reads; see figure 1A and 1B, and paragraph [0022]-[0023]. See also paragraph [0005]: “After sequencing, repeated identification of a Primer ID reveals sequence resampling. These resampled sequences are then used to create an accurate consensus sequence for each template, correcting for recombination, allelic skewing, misincorporation errors, and sequencing errors.”
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method suggested by the combined teachings of Faham, Kivioja and Bolotin by taking the aligned (clustered) sequence reads sharing the same unique sequence tag and create a consensus sequence therefrom, as taught by Jabara, in order to correct for sequence errors so as to obtain an accurate sequence for each clonotype, thereby allowing for more accurate clonotype profile (diversity) determination.

Conclusion
This is a continuation of applicant's earlier Application No. 14/776,141.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637